PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion April 19, 1994, 11th Cir., 1994, 18 F.3d 1536).
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en bane and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel’s opinion is hereby VACATED.